Opinion issued March 31, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01217-CV
____________

PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY AS
SUBROGEE OF JOY D. HILL, Appellant

V.

DAVID TAYLOR CADILLAC CO. D/B/A DAVID TAYLOR CADILLAC,
DAVID TAYLOR CADILLAC/BUICK, DAVID TAYLOR
CADILLAC/BUICK/OLDSMOBILE, Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 796836




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss its appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.